
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.16


NONQUALIFIED STOCK OPTION GRANT   Vitesse Semiconductor NOTICE (for U.S.
Participants)   Corporation     ID: 77-0138960

 


[NAME AND ADDRESS]   Grant Number:         Plan:   2010 Incentive Plan     ID:  
 

        Vitesse Semiconductor Corporation (the "Company") has granted you an
Option (the "Option") to purchase shares of the Company's Common Stock under the
Company's 2010 Incentive Plan (the "Plan"). The Option is subject to all the
terms and conditions set forth in this Nonqualified Stock Option Grant Notice
(this "Grant Notice"), in the Nonqualified Stock Option Agreement and in the
Plan, which are available on E-Trade and incorporated into this Grant Notice in
their entirety.

Date of Grant:     Total Shares Granted:     Exercise Price per Share:    
Expiration Date:     Vesting Commencement Date:     Vesting and Exercisability
Schedule:   The Option shall vest and become exercisable according to the
following schedule:

 


  Period of Continuous Employment
or Service With the Company or
Related Companies From the Vesting
Commencement Date
  Portion of Total Option That Is
Vested and Exercisable
       
 
 
 
 

        Additional Terms/Acknowledgement:    By your online acceptance of
Option, you acknowledge and agree that: as of the Grant Date, this Grant Notice,
the Nonqualified Stock Option Agreement and the Plan set forth the entire
understanding between you and the Company regarding the Option and supersede all
prior oral and written agreements on the subject.

VITESSE SEMICONDUCTOR CORPORATION

        Chief Financial Officer

--------------------------------------------------------------------------------



VITESSE SEMICONDUCTOR CORPORATION
2010 INCENTIVE PLAN
NONQUALIFIED STOCK OPTION AGREEMENT (FOR U.S. PARTICIPANTS)

        Pursuant to your Nonqualified Stock Option Grant Notice (the "Grant
Notice") and this Nonqualified Stock Option Agreement (this "Agreement"),
Vitesse Semiconductor Corporation has granted you an Option under its 2010
Incentive Plan (the "Plan") to purchase the number of shares of the Company's
Common Stock indicated in your Grant Notice (the "Shares") at the exercise price
indicated in your Grant Notice. Capitalized terms not defined in this Agreement
but defined in the Plan have the same definitions as in the Plan. The Plan shall
control in the event there is any express conflict between the Plan and the
Grant Notice or this Agreement and with respect to such matters as are not
expressly covered in this Agreement.

        The details of the Option are as follows:

        1.    Vesting and Exercisability.    Subject to the limitations
contained herein, the Option will vest and become exercisable as provided in
your Grant Notice, except that, unless otherwise provided in the Grant Notice or
this Agreement, vesting will cease upon your Termination of Service and the
unvested portion of the Option will terminate.

        2.    Securities Law Compliance.    Notwithstanding any other provision
of this Agreement, you may not exercise the Option unless the Shares issuable
upon exercise are registered under the Securities Act or, if such Shares are not
then so registered, the Company has determined that such exercise and issuance
would be exempt from the registration requirements of the Securities Act. The
exercise of the Option must also comply with other applicable laws and
regulations governing the Option, and you may not exercise the Option if the
Company determines that such exercise would not be in material compliance with
such laws and regulations.

        3.    Independent Tax Advice.    You should obtain tax advice when
exercising the Option and prior to the disposition of the Shares.

        4.    Methods of Exercise.    Subject to the provisions of this
Agreement, the vested portion of the Option may be exercised, in whole or in
part, at any time during the term of the Option by giving written notice of
exercise to the Company on the form furnished by the Company for that purpose
or, to the extent applicable, by written notice to a brokerage firm designated
or approved by the Company, specifying the number of Shares subject to the
Option to be purchased, and accompanied by payment of the exercise price and any
withholding taxes, or suitable arrangements for such payment satisfactory to the
Company.

        The exercise price for Shares to be purchased upon exercise of all or a
portion of the Option shall be paid in any combination of the following:

        (a)   in cash (by wire transfer or certified or bank check or such other
instrument acceptable to the Company);

        (b)   if permitted by the Committee for Nonqualified Stock Options,
having the Company withhold shares of Common Stock that would otherwise be
issued on exercise of the Option that have a Fair Market Value on the date of
exercise of the Option equal to the exercise price of the Option;

        (c)   if permitted by the Committee, by using shares of Common Stock you
already own;

        (d)   to the extent permitted by applicable law, by instructing a broker
to deliver to the Company the total payment required, all in accordance with the
regulations of the Federal Reserve Board; or

        (e)   by any other method permitted by the Committee.

        5.    Treatment Upon Termination of Employment or Service
Relationship.    The unvested portion of the Option will terminate automatically
and without further notice immediately upon your Termination of Service. You may
exercise the vested portion of the Option as follows:

--------------------------------------------------------------------------------



        (a)    General Rule.    You must exercise the vested portion of the
Option on or before the earlier of (i) 30 days after your Termination of Service
and (ii) the Option Expiration Date;

        (b)    Retirement or Disability.    In the event of your Termination of
Service due to Retirement or Disability, you must exercise the vested portion of
the Option on or before the earlier of (i) six months after your Termination of
Service and (ii) the Option Expiration Date; and

        (c)    Death.    In the event of your Termination of Service due to your
death, the vested portion of the Option must be exercised on or before the
earlier of (i) six months after your Termination of Service and (ii) the Option
Expiration Date. If you die after your Termination of Service but while the
Option is still exercisable, the vested portion of the Option may be exercised
until the earlier of (x) six months after the date of death and (y) the Option
Expiration Date.

It is your responsibility to be aware of the date the Option terminates.

        6.    Limited Transferability.    During your lifetime only you can
exercise the Option. The Option is not transferable except by will or by the
applicable laws of descent and distribution. The Plan provides for exercise of
the Option by a beneficiary designated on a Company-approved form or the
personal representative of your estate. Notwithstanding the foregoing and to the
extent permitted by Section 422 of the Internal Revenue Code of 1986, the
Committee, in its sole discretion, may permit you to assign or transfer the
Option, subject to such terms and conditions as specified by the Committee.

        7.     Withholding Taxes. As a condition to the exercise of any portion
of an Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state, local or foreign tax withholding obligations
that may arise in connection with such exercise. Page 3 of 3

        8.    Option Not an Employment or Service Contract.    Nothing in the
Plan or this Agreement will be deemed to constitute an employment contract or
confer or be deemed to confer any right for you to continue in the employ of, or
to continue any other relationship with, the Company or any Related Company or
limit in any way the right of the Company or any Related Company to terminate
your employment or other relationship at any time, with or without Cause.

        9.    No Right to Damages.    You will have no right to bring a claim or
to receive damages if you are required to exercise the vested portion of the
Option within three months (one year in the case of death) of your Termination
of Service or if any portion of the Option is cancelled or expires unexercised.
The loss of existing or potential profit in the Option will not constitute an
element of damages in the event of your Termination of Service for any reason
even if the termination is in violation of an obligation of the Company or a
Related Company to you.

        10.    Binding Effect.    This Agreement will inure to the benefit of
the successors and assigns of the Company and be binding upon you and your
heirs, executors, administrators, successors and assigns.

2

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.16

